ICJ_124_TerritorialDispute_NIC_COL_2011-05-04_JUD_01_IN_02_FR.txt.                     447




                            Opinion dissidente de m. le juge Abraham



                        Droit conditionné pour les Etats tiers d’intervenir dans l’instance principale —
                    Absence de pouvoir discrétionnaire de la Cour — Accord sur le rejet de la demande
                    d’intervention du Honduras en tant que partie mais désaccord sur le raisonnement
                    de la Cour — Absence de base de compétence entre le Honduras et les Parties à
                    l’instance — Désaccord avec le rejet de la demande d’intervention en tant que non-
                    partie — En l’espèce, possibilité que l’arrêt futur de la Cour affecte les intérêts
                    d’ordre juridique du Honduras.

                       1. Le Honduras a demandé l’autorisation d’intervenir dans l’affaire
                    relative au différend territorial et maritime entre le Nicaragua et la
                    Colombie, à titre principal en tant que partie et à titre subsidiaire — si la
                    demande précédente est rejetée — en tant que non‑partie.
                       2. J’approuve le dispositif de l’arrêt en tant qu’il rejette la demande
                    d’intervention en qualité de partie. En revanche, je suis en désaccord avec
                    ce dispositif en tant qu’il rejette également la demande d’intervention du
                    Honduras en tant que non‑partie. Je pense que la Cour aurait dû faire
                    droit aux conclusions subsidiaires de la requête et, en conséquence, je n’ai
                    pu que voter contre le dispositif.
                       3. Dans la présente opinion, je vais exposer succinctement les raisons
                    qui justifient ma position.
                       4. Je commencerai par des considérations générales sur la nature de
                    l’intervention d’un Etat tiers dans une procédure en cours, telle qu’elle est
                    prévue à l’article 62 du Statut de la Cour (I). Je présenterai ensuite les rai-
                    sons pour lesquelles, à mon avis, le Honduras ne remplissait pas les condi-
                    tions nécessaires pour être autorisé à intervenir en qualité de partie à
                    l’instance, raisons qui ne sont pas les mêmes que celles qui ressortent de
                    l’arrêt (II). J’expliquerai enfin pourquoi, selon moi, le Honduras remplis-
                    sait bel et bien les conditions pour être autorisé à intervenir en qualité de
                    non‑partie (III).

                               I. Considérations générales sur l’intervention :
                      existe‑t‑il un droit à l’intervention au bénéfice des États tiers ?

                       5. La question a été souvent et longuement discutée, en doctrine, de
                    savoir si et dans quelle mesure l’article 62 du Statut, tel que la jurispru-
                    dence l’a interprété jusqu’à présent, confère aux Etats tiers un droit à
                    intervenir dans une instance, ou leur attribue au contraire une simple
                    faculté dont ils peuvent demander à bénéficier, mais dont l’exercice est
                    subordonné à une autorisation de nature discrétionnaire que la Cour
                    choisira de leur accorder ou non.

                    31




5 CIJ1020.indb 58                                                                                          14/06/13 11:47

                    448 	 différend territorial et maritime (op. diss. abraham)

                       6. Cette question n’a pas seulement un caractère théorique ou acadé-
                    mique. La réponse qu’on lui donne ne peut qu’avoir des conséquences
                    importantes sur la manière dont la Cour examine chacune des requêtes à
                    fin d’intervention dont elle est saisie, et sur les décisions qu’elle rend à leur
                    sujet — étant entendu que cette discussion ne concerne pas l’intervention
                    organisée par l’article 63 du Statut, dont nul ne conteste qu’elle constitue
                    un droit, selon les termes mêmes de l’article 63, paragraphe 2.
                       7. Le débat est obscurci, néanmoins, par le fait que la notion de
                    « droit » (à intervenir) est ambiguë, et que selon le sens dans lequel on la
                    prend on peut répondre en faveur de l’existence ou au contraire de
                    l’inexistence d’un tel droit, sans que ces réponses soient nécessairement
                    contradictoires. Il en va de même de la notion de pouvoir « discrétion-
                    naire » (de la Cour). Elle peut être prise dans plusieurs sens différents
                    (dont l’un n’est pas nécessairement meilleur que l’autre), et l’on peut
                    conclure à l’existence ou à l’inexistence d’un pouvoir discrétionnaire
                    — ou d’une « marge de discrétion » — de la Cour lorsqu’elle statue sur
                    une requête à fin d’intervention, sans que ces réponses soient forcément
                    contradictoires.
                       8. Aussi importe‑t‑il d’abord de clarifier les termes du débat afin d’évi-
                    ter — autant que possible — les malentendus.
                       En laissant de côté pour le moment l’intervention en tant que partie (j’y
                    reviendrai ci‑après au II), et en envisageant seulement l’intervention que
                    l’on pourrait appeler « ordinaire », je pense pour ma part qu’il existe bien
                    un droit à intervenir pour les Etats tiers — et qu’en ce sens le pouvoir de
                    la Cour d’autoriser ou non l’intervention ne présente pas un caractère
                    discrétionnaire — mais que ce droit ne possède pas un caractère incondi-
                    tionnel : il est subordonné à l’existence de certaines conditions dont il
                    appartient à l’Etat qui souhaite intervenir de démontrer qu’elles sont rem-
                    plies, et dont il appartient à la Cour d’apprécier si elles le sont. Si ces
                    conditions sont remplies, l’autorisation d’intervenir doit être accordée. Il
                    faut naturellement préciser en quoi consistent ces conditions.
                       9. A cet égard, le texte de l’article 62 du Statut est plus clair et précis
                    dans sa version anglaise que dans sa version française, comme cela a sou-
                    vent été relevé.
                       La plus grande précision du texte anglais se manifeste sur deux points.
                       D’une part, la condition essentielle de l’intervention est plus clairement
                    formulée en anglais qu’en français. Alors que le texte français indique que
                    la requête à fin d’intervention peut être présentée lorsque l’Etat tiers
                    estime que, « dans un différend, un intérêt d’ordre juridique est pour lui
                    en cause », l’anglais rend cette idée plus claire et plus précise en indiquant
                    que l’Etat tiers peut demander à intervenir lorsqu’il estime « that it has an
                    interest of a legal nature which may be affected by the decision in the
                    case », soit, littéralement, « qu’il possède un intérêt d’ordre juridique sus-
                    ceptible d’être affecté par la décision en l’espèce ».

                      D’autre part, en français, le paragraphe 2 de l’article 62 se borne à indi-
                    quer de façon lapidaire : « 2. La Cour décide. » En anglais, on lit : « 2. It

                    32




5 CIJ1020.indb 60                                                                                       14/06/13 11:47

                    449 	 différend territorial et maritime (op. diss. abraham)

                    shall be for the Court to decide upon this request », soit, littéralement, « il
                    appartient à la Cour de statuer sur cette requête ». La nuance est certes
                    minime, mais l’on peut tout de même relever que le texte français, dans sa
                    concision, peut plus facilement être interprété comme conférant à la Cour
                    un très large pouvoir discrétionnaire, alors que l’anglais mentionne que la
                    décision de la Cour doit porter sur la requête telle qu’elle a été précisée
                    dans le paragraphe 1, ce qui suggère plutôt que la Cour doit apprécier si
                    — et j’ajouterai : se borner à apprécier si — la décision à rendre dans
                    l’affaire pendante devant elle est susceptible d’affecter un intérêt d’ordre
                    juridique que possède l’Etat qui demande à intervenir.
                       10. Le texte français pourrait être compris comme laissant à la Cour
                    les mains libres pour apprécier si l’intervention serait ou non utile au bon
                    déroulement de la procédure principale, autrement dit s’il est dans l’inté-
                    rêt d’une bonne administration de la justice de l’autoriser. En d’autres
                    termes encore, la condition explicitement mentionnée à l’article 62 — à
                    savoir qu’un intérêt d’ordre juridique de l’Etat tiers soit en cause dans
                    l’instance principale — serait nécessaire, mais non suffisante.

                       Dans cette interprétation, la Cour pourrait, même si cette condition est
                    remplie, refuser l’autorisation d’intervenir si elle estime, compte tenu de
                    l’ensemble des circonstances de l’affaire, que cela ne servirait pas les inté-
                    rêts d’une bonne administration de la justice. Si cela était exact, la Cour
                    posséderait vraiment un pouvoir « discrétionnaire », et il n’existerait cer-
                    tainement pas de « droit » à intervenir pour l’Etat tiers.
                       11. Mais ce n’est pas l’interprétation qu’a adoptée la Cour de l’ar-
                    ticle 62 dans sa jurisprudence jusqu’à ce jour, et pas davantage dans le
                    présent arrêt.
                       Il est vrai que, comme le dit l’arrêt dans son paragraphe 35 — et en cela
                    il n’est nullement en contradiction avec les précédents :
                           « [I]l ne suffit pas à [l’]Etat [tiers] d’estimer qu’il a un intérêt d’ordre
                         juridique en cause dans la procédure principale pour avoir ipso facto
                         un droit à intervenir dans cette procédure. D’ailleurs, le paragraphe 2
                         de l’article 62 reconnaît clairement la prérogative de la Cour de se
                         prononcer sur toute demande d’intervention, en fonction des élé-
                         ments qui lui auront été soumis. »
                    Cela est exact, mais cela signifie seulement que le Statut ne confère pas à
                    l’Etat tiers un droit absolu et inconditionnel à intervenir, c’est‑à‑dire un
                    droit qu’il pourrait exercer dès lors qu’il aurait simplement exprimé le
                    désir de l’exercer, sans avoir à justifier d’aucune condition. Car si cela
                    était vrai, alors le pouvoir de la Cour de « décider », que lui attribue le
                    paragraphe 2 de l’article 62, serait dépourvu de toute substance. De
                    même, suivre l’argument soutenu par le Honduras selon lequel c’est à
                    l’Etat qui désire intervenir, et à lui seul, d’apprécier s’il possède un intérêt
                    d’ordre juridique susceptible d’être atteint par l’arrêt à intervenir dans
                    l’instance principale, reviendrait à rendre ineffective la condition posée
                    par l’article 62 : si celui qui souhaite exercer un pouvoir est seul juge de la

                    33




5 CIJ1020.indb 62                                                                                         14/06/13 11:47

                    450 	 différend territorial et maritime (op. diss. abraham)

                    réalisation de la condition à laquelle l’exercice de ce pouvoir est subor-
                    donné, cela revient à rendre ladite condition purement théorique, et le
                    pouvoir en cause inconditionnel en réalité. Telle n’a jamais été la position
                    de la Cour en ce qui concerne l’intervention des Etats tiers.
                       12. Mais une chose est de dire qu’il appartient à la Cour de vérifier que
                    la condition est remplie, autre chose serait de dire que, même si elle l’est,
                    la Cour pourrait néanmoins refuser l’autorisation d’intervenir sur une
                    base discrétionnaire. Non seulement la Cour n’a jamais accepté cette der-
                    nière idée, mais elle l’a écartée nettement.
                       Dans l’affaire du Plateau continental, elle a indiqué, comme le rappelle
                    le présent arrêt dans son paragraphe 36, qu’elle « ne considère pas que le
                    paragraphe 2 [de l’article 62] lui confère une sorte de pouvoir discrétion-
                    naire lui permettant d’accepter ou de rejeter une requête à fin d’interven-
                    tion pour de simples raisons d’opportunité » (Plateau continental (Tunisie/
                    Jamahiriya arabe libyenne), requête à fin d’intervention, arrêt, C.I.J.
                    Recueil 1981, p. 12, par. 17).
                       Cela signifie, à mes yeux, que si la Cour constate que la condition de
                    l’article 62, paragraphe 1, est remplie, sur la base des éléments produits
                    par le demandeur, elle est tenue d’autoriser l’intervention ; ou encore
                    qu’elle ne peut rejeter la requête à fin d’intervention que si elle estime que
                    l’intérêt d’ordre juridique qu’invoque l’Etat requérant n’est pas suscep-
                    tible d’être affecté par l’arrêt à intervenir sur le fond, et en exposant
                    dûment les motifs d’une telle appréciation.
                       13. Naturellement, l’appréciation en cause est souvent relativement
                    complexe ; elle peut donner lieu à des discussions au terme desquelles la
                    conclusion est incertaine ; elle n’est pas, à l’évidence, de nature purement
                    objective et factuelle. En ce sens — mais en ce sens seulement — la Cour
                    possède une certaine marge de discrétion lorsqu’elle est appelée à statuer
                    sur une requête à fin d’intervention ; elle n’est pas dans la position d’une
                    Cour appelée seulement à vérifier si des conditions objectives sont rem-
                    plies, et à en déduire automatiquement une décision déterminée (pour
                    autant qu’une telle situation se rencontre dans la pratique judiciaire, ce
                    qui est rarement le cas). Mais l’essentiel est que, si la Cour constate — au
                    terme de l’appréciation à laquelle elle doit se livrer et qui doit être, il n’est
                    pas besoin de le préciser, dépourvue de tout caractère arbitraire — que la
                    condition de l’article 62, paragraphe 1, est remplie, elle est tenue d’auto-
                    riser l’intervention.
                       De ce point de vue, le pouvoir de la Cour ne me paraît pas pouvoir être
                    qualifié de « discrétionnaire » (il n’y entre aucune appréciation d’opportu-
                    nité) et l’Etat tiers possède un droit à intervenir dès lors qu’il démontre
                    que les conditions (ou la condition) d’exercice de ce droit sont (est) rem-
                    plie(s).
                       14. Sur la base du raisonnement qui précède, je pense que la Cour
                    aurait mieux fait d’éviter d’écrire, au début du paragraphe 35 de l’arrêt,
                    que « l’article 62 ne confère pas à l’Etat tiers un droit à intervenir ». Sous
                    cette forme, l’affirmation est au moins trop abrupte, et pourrait prêter à
                    équivoque. Ce que veut dire ici la Cour, c’est qu’il ne suffit pas que l’Etat

                    34




5 CIJ1020.indb 64                                                                                       14/06/13 11:47

                    451 	 différend territorial et maritime (op. diss. abraham)

                    tiers demande à intervenir pour avoir le droit de le faire — c’est exacte-
                    ment ce que dit la suite du paragraphe 35. C’est en ce sens‑là seulement
                    que l’on peut dire que l’intervention n’est pas un « droit » (on devrait plu-
                    tôt dire : un « droit absolu »). Mais cela n’empêche pas nécessairement de
                    considérer qu’il existe un droit à intervenir dans le sens — différent —
                    qu’il s’agit d’une faculté dont l’exercice n’est pas subordonné à une auto-
                    risation discrétionnaire conférée par la Cour, mais à la seule réalisation
                    d’une condition statutaire.
                       Comme je n’ai aucun goût pour les querelles purement terminolo-
                    giques, je ne m’étendrai pas davantage sur la question et, tout en regret-
                    tant la formulation abrupte de la première phrase du paragraphe 35, je
                    dirai que je suis d’accord en substance avec l’idée qu’exprime ce para-
                    graphe.
                       15. En somme, à cette réserve près, j’estime que dans le présent arrêt la
                    Cour rappelle sa jurisprudence dans des termes qui sont fidèles. Mais,
                    dans l’application qu’elle en fait ensuite au cas d’espèce, je crains qu’elle
                    ne s’en écarte fondamentalement, en raisonnant comme si elle exerçait un
                    pouvoir discrétionnaire, fondé sur une appréciation des intérêts d’une
                    bonne administration de la justice — appréciation qui, par nature, lui
                    laisse toute liberté — et non pas sur une recherche portant seulement sur
                    la condition énoncée à l’article 62, comme elle aurait dû le faire selon moi.
                    Cela apparaîtra mieux au III ci‑après.


                     II. La demande d’intervention du Honduras en qualité de partie

                       16. L’article 62 du Statut, tel qu’il est rédigé, paraît bien avoir été
                    conçu dans la perspective de l’intervention d’un Etat tiers en qualité de
                    non‑partie. C’est l’intervention que l’on peut qualifier d’« ordinaire ».
                    D’ailleurs, si un Etat demande à intervenir sans rien préciser quant au
                    statut qu’il revendique, la Cour considérera naturellement qu’il souhaite
                    avoir le statut d’un intervenant qui n’est pas partie à l’instance.
                       Cependant, la jurisprudence a admis qu’un Etat intervenant en vertu de
                    l’article 62 peut acquérir, s’il le demande et s’il y est dûment autorisé, la
                    qualité de partie, avec tous les droits et les obligations qui s’y attachent.
                       17. La référence essentielle, à cet égard, est l’arrêt rendu par la Chambre
                    de la Cour ayant statué dans l’affaire du Différend frontalier terrestre,
                    insulaire et maritime (El Salvador/Honduras), sur la requête à fin d’inter-
                    vention du Nicaragua.
                       Dans cet arrêt, la Chambre a indiqué :
                           « Il est donc patent que l’Etat admis à intervenir dans une instance
                         ne devient pas aussi une partie en cause du seul fait qu’il est un inter-
                         venant. Réciproquement, il est vrai que, sous réserve du consente-
                         ment requis des parties en cause, l’intervenant n’est pas empêché par
                         sa qualité d’intervenant de devenir lui‑même partie au procès. »
                         (Arrêt, C.I.J. Recueil 1990, p. 134‑135, par. 99.)

                    35




5 CIJ1020.indb 66                                                                                    14/06/13 11:47

                    452 	 différend territorial et maritime (op. diss. abraham)

                       18. En réalité, il résulte de cet arrêt et de celui que la même Chambre a
                    rendu au fond dans la même affaire (C.I.J. Recueil 1992, p. 610, par. 424),
                    tels que je les comprends, que l’Etat tiers qui est autorisé à intervenir en
                    qualité de partie n’acquière pas, dès lors que cette autorisation lui a été
                    donnée, la qualité d’intervenant mais celle, purement et simplement, de
                    partie. Dès cet instant, le procès se déroule non plus entre deux mais entre
                    trois parties, et il n’y a pas d’intervenant. En somme, l’Etat tiers utilise la
                    voie de la requête à fin d’intervention pour entrer dans l’instance non
                    comme intervenant — ce qui est l’objet normal d’une telle requête — mais
                    comme partie. Paradoxalement, il demande donc à intervenir dans des
                    conditions telles que l’on peut savoir par avance qu’il ne sera pas interve-
                    nant (à moins que, comme en l’espèce, il ne demande à titre subsidiaire
                    l’autorisation d’intervenir comme non‑partie) : car ou bien sa demande
                    sera rejetée, et il ne sera pas présent dans l’instance, ou bien elle sera
                    accueillie et il sera présent comme partie.
                       19. On peut trouver cette construction jurisprudentielle — puisqu’elle
                    ne trouve pas directement sa source dans le Statut — un peu étrange,
                    mais elle répond à des préoccupations pratiques par une solution pragma-
                    tique, et je ne suis pas d’avis qu’il faille la remettre en cause. L’arrêt ne le
                    fait pas, et je l’approuve sur ce point.
                       20. Encore faut‑il que l’Etat tiers qui présente une telle demande rem-
                    plisse non seulement les conditions générales de l’article 62 mais des
                    conditions supplémentaires, ou plutôt une ou deux conditions supplémen-
                    taires, selon la lecture que l’on fait de la jurisprudence de la Cour à ce
                    jour.
                       Une condition supplémentaire est certainement requise : l’Etat tiers doit
                    démontrer qu’il existe une base de compétence entre lui et les deux Etats
                    parties à l’instance déjà introduite, en ce qui concerne les droits qu’il
                    entend faire valoir à leur égard.
                       Cela est logique, car, contrairement à l’intervenant « ordinaire », qui
                    cherche non pas à faire établir des droits mais à préserver des intérêts (et
                    qui, pour cette raison, n’est pas tenu de démontrer l’existence d’une base
                    de compétence : voir l’affaire du Différend frontalier terrestre, insulaire et
                    maritime (El Salvador/Honduras) précitée (requête à fin d’intervention,
                    arrêt, C.I.J. Recueil 1990, p. 135, par. 100), l’Etat qui souhaite entrer dans
                    l’instance comme partie entend soumettre à la Cour des conclusions qui
                    lui soient propres, et souhaite faire admettre leur bien‑fondé avec l’auto-
                    rité de la chose jugée.
                       Une seconde condition est, en revanche, sujette à controverse : faut‑il
                    en outre que l’entrée dans la procédure de l’Etat tiers en qualité non de
                    simple intervenant mais de partie soit soumise à l’accord des deux parties
                    initiales ? L’arrêt précité de 1990 dans l’affaire El Salvador/Honduras
                    pourrait le laisser penser, celui rendu dans la même affaire en 1992 paraît
                    aller dans un sens opposé, mais il n’est pas dépourvu d’ambiguïté, loin
                    s’en faut (Différend frontalier terrestre, insulaire et maritime (El Salvador/
                    Honduras ; Nicaragua (intervenant)), arrêt, C.I.J. Recueil 1992, p. 610,
                    par. 424).

                    36




5 CIJ1020.indb 68                                                                                      14/06/13 11:47

                    453 	 différend territorial et maritime (op. diss. abraham)

                       21. Il n’est pas nécessaire de trancher cette dernière question en l’es-
                    pèce, car l’une des conditions requises pour autoriser l’intervention du
                    Honduras en qualité de partie fait certainement défaut.
                       Selon l’arrêt, aucun intérêt d’ordre juridique possédé par le Honduras
                    ne serait susceptible d’être affecté par l’arrêt qui sera rendu au principal.
                    Si cela était exact, cela suffirait à justifier le rejet de la requête du Hondu-
                    ras dans sa totalité, car cette condition — la condition de base exprimée
                    par l’article 62 — est commune aux deux formes d’intervention.

                        Mais, pour des raisons que j’exposerai un peu plus loin, cette condition
                    me paraît au contraire remplie.
                        22. En revanche, j’estime que la condition relative à la base de compé-
                    tence — sur laquelle l’arrêt ne se prononce pas, parce qu’il n’a pas besoin
                    de le faire — n’est pas remplie.
                        Le Honduras devait démontrer qu’il existe entre lui et le Nicaragua,
                    d’une part, la Colombie, d’autre part, une base juridique de nature à
                    ­fonder la compétence de la Cour pour connaître des revendications qui
                     sont les siennes en matière de délimitation maritime à l’égard de ces deux
                     pays.
                        A cette fin, il a invoqué l’article XXXI du pacte de Bogotá.
                        Mais l’article VI du pacte de Bogotá écarte du règlement judiciaire —
                     tel que prévu par la clause compromissoire de l’article XXXI — les
                     « questions déjà réglées au moyen d’une entente entre les parties », celles
                     réglées par la « décision d’un tribunal international » et celles « réglées par
                     des accords ou traités en vigueur à la date de la signature du présent
                     pacte ».
                        23. Or, la délimitation maritime entre le Honduras et le Nicaragua a
                     été réglée par l’arrêt de la Cour du 8 octobre 2007. Et elle l’a été complè-
                     tement, comme le relève à juste titre le présent arrêt dans ses para-
                     graphes 69 et 70, et non pas seulement, comme l’a prétendu le Honduras,
                     jusqu’à un point où la ligne bissectrice retenue par l’arrêt est supposée
                     s’interrompre à l’ouest du 82e méridien. Elle constitue donc une « ques-
                     tion réglée par la décision d’un tribunal international » au sens de l’ar-
                     ticle VI du pacte de Bogotá. En conséquence, le Honduras ne peut justifier
                     d’aucune base de compétence pour soumettre à la Cour ses revendications
                     maritimes à l’égard du Nicaragua. A supposer même qu’une telle base de
                     compétence existe dans les rapports entre le Honduras et la Colombie, ce
                     qui peut se discuter au regard des dispositions du pacte de Bogotá, il suf-
                     fit de constater l’absence de base de compétence entre le Honduras et l’un
                     des deux Etats parties à la procédure principale pour justifier le rejet de la
                     demande d’intervention du Honduras en qualité de partie.

                                 III. La demande d’intervention du Honduras
                                           en qualité de non‑partie

                     24. A cet égard, je me sépare de l’arrêt aussi bien quant au raisonne-
                    ment que quant à la conclusion.

                    37




5 CIJ1020.indb 70                                                                                      14/06/13 11:47

                    454 	 différend territorial et maritime (op. diss. abraham)

                       25. Le Honduras a délimité une zone rectangulaire (qui apparaît sur la
                    carte jointe à l’arrêt) dans laquelle il affirme posséder des intérêts sus­
                    ceptibles d’être affectés par l’arrêt à venir dans la procédure principale.
                       Le côté sud de ce rectangle suit la ligne du 15e parallèle. Ses côtés laté-
                    raux — ouest et est — sont situés respectivement le long du 82e méridien,
                    à l’ouest, et du méridien 79o 56΄, à l’est. Son côté nord se situe entre les
                    16e et 17e parallèles.
                       Cette zone rectangulaire est divisée en deux par une ligne discontinue
                    figurant en rouge sur le croquis et suivant, grosso modo, une direction
                    sud‑ouest/nord‑est. Cette ligne discontinue n’est autre que le prolonge-
                    ment de la ligne bissectrice que la Cour a tracée dans son arrêt du
                    8 octobre 2007 (qui a autorité de chose jugée entre le Honduras et le
                    Nicaragua), et dont la Cour a indiqué, dans ledit arrêt, qu’elle se prolon-
                    gerait, le long d’une même ligne d’azimut, jusqu’à atteindre la zone dans
                    laquelle elle mettrait en cause les droits d’un Etat tiers. Faute de pouvoir
                    statuer sur les droits des Etats tiers, la Cour n’a pas fixé en 2007 le point
                    terminal de la ligne : c’est pourquoi elle figure dans le croquis joint au
                    présent arrêt sous forme discontinue, car on ne sait pas encore quel est
                    son point terminal — c’est‑à‑dire, exactement, quel est le point terminal
                    de la frontière maritime entre le Honduras et le Nicaragua.
                       26. Je suis d’accord avec l’arrêt lorsqu’il constate que les intérêts du
                    Honduras dans la zone correspondant à la partie du rectangle qui se
                    trouve au nord de la ligne rouge discontinue ne risquent pas d’être affec-
                    tés par l’arrêt à venir dans l’affaire principale (arrêt, par. 68). En effet,
                    dans cette zone, les droits souverains du Honduras ne sont contestés
                    par personne. Ils ne le sont pas par le Nicaragua — et ne peuvent pas
                    l’être, en raison de l’autorité de chose jugée qui s’attache à l’arrêt du
                    8 octobre 2007. Ils ne le sont pas non plus par la Colombie et ne peuvent
                    pas l’être par cette dernière en raison, non de l’arrêt de 2007 qui n’a pas
                    d’autorité contraignante à son égard, mais du traité bilatéral conclu en
                    1986 entre elle et le Honduras et qui attribue à celui‑ci les espaces mari-
                    times situés au nord du 15e parallèle et à l’ouest du méridien 79o 56΄.
                       Par conséquent, les droits et intérêts du Honduras en ce qui concerne la
                    partie située au nord de la ligne rouge sont à l’abri de tout effet préjudi-
                    ciable résultant de l’arrêt que la Cour rendra dans le différend opposant
                    le Nicaragua et la Colombie.
                       27. En revanche, je me sépare nettement de l’arrêt lorsqu’il affirme
                    qu’aucun intérêt d’ordre juridique possédé par le Honduras n’est suscep-
                    tible d’être affecté par l’arrêt futur en ce qui concerne la zone située au
                    sud de la ligne rouge.
                       Dans cette zone, en effet, le Honduras possède actuellement des droits
                    qui découlent du traité bilatéral de 1986, mais qu’il ne peut bien sûr faire
                    valoir, en vertu de l’effet relatif des traités, qu’à l’égard de la Colombie.
                    Naturellement, le Nicaragua conteste formellement la délimitation opérée
                    par le traité de 1986, puisqu’il revendique les espaces maritimes que ce
                    traité a pour objet de partager entre le Honduras et la Colombie. Comme
                    l’a dit à l’audience l’un de ses conseils, le Nicaragua « a toujours considéré

                    38




5 CIJ1020.indb 72                                                                                    14/06/13 11:47

                    455 	 différend territorial et maritime (op. diss. abraham)

                    que ce traité n’était pas valide », et que, fût‑il même valide entre les parties
                    qui l’ont conclu, il serait sans effet « car, en concluant cet accord, les par-
                    ties ont disposé des droits souverains du Nicaragua ».
                       28. La Cour aurait dû se demander, selon moi, d’une part si la ligne
                    qu’elle est appelée à tracer pour délimiter les espaces maritimes du Nica-
                    ragua et de la Colombie est susceptible de pénétrer dans la zone en ques-
                    tion, c’est‑à‑dire dans la partie du rectangle bleu située au sud de la ligne
                    rouge ; d’autre part si, dans cette hypothèse, il en résulterait que les inté-
                    rêts juridiques du Honduras seraient affectés.
                       29. La réponse est manifestement affirmative à l’une et l’autre de ces
                    questions.
                       30. Quant à la première question, il ne s’agit évidemment pas de
                    prévoir, et encore moins de décider à l’avance, la solution que la Cour
                    adoptera dans l’instance principale. Il suffit à la Cour, lorsqu’elle examine
                    une demande à fin d’intervention, de se demander s’il existe une simple
                    possibilité (et non pas une certitude, ni même une probabilité) que l’arrêt
                    futur affecte les intérêts de l’Etat tiers. Elle ne peut donc écarter aucune
                    des possibilités qui se situent à l’intérieur des limites qui lui sont assignées
                    par les conclusions des parties à l’instance principale. Ne pouvant donner
                    la préférence à aucune hypothèse quant à la décision qu’elle rendra au
                    principal, elle doit les accepter toutes, dans la seule limite du principe qui
                    lui interdit de statuer ultra petita.
                       31. Sur cette base, il n’est pas douteux qu’il existe une possibilité —
                    dont je me garderai bien d’évaluer le degré de probabilité — pour que la
                    Cour fixe la ligne de délimitation — qui suivra nécessairement, plus ou
                    moins, une orientation nord‑sud — dans une zone située entre le 80e et le
                    82e méridien. Une telle solution se situerait entre la frontière revendiquée
                    par la Colombie — qui se situe, approximativement, aux environs du
                    82e méridien — et la frontière revendiquée par le Nicaragua — qui se
                    situe beaucoup plus à l’est, aux environs du 77e méridien.
                       Si une telle solution était retenue — et ce n’est, j’y insiste, qu’une simple
                    possibilité, mais que l’on est obligé d’envisager à ce stade —, la ligne tra-
                    cée se prolongerait vers le nord jusqu’à atteindre la zone où elle mettrait
                    en cause les droits d’un Etat tiers (c’est‑à‑dire autre que le Nicaragua et la
                    Colombie). Elle pénétrerait donc dans le « rectangle bleu » et s’arrêterait à
                    l’intersection de la ligne rouge, c’est‑à‑dire de la bissectrice tracée par la
                    Cour dans son arrêt de 2007, qui délimite les zones respectives du Hondu-
                    ras et du Nicaragua.
                       32. S’il était tel que je viens de le supposer, l’arrêt futur aurait‑il pour
                    résultat d’« affecter les intérêts d’ordre juridique » du Honduras ? Je ne
                    doute pas que la réponse soit affirmative.
                       33. Les intérêts du Honduras seraient affectés de deux manières.
                       34. D’une part, il résulterait de l’arrêt rendu par la Cour dans le diffé-
                    rend opposant le Nicaragua et la Colombie que le point terminal de la
                    ligne bissectrice tracée par la Cour dans son arrêt de 2007 rendu entre le
                    Nicaragua et le Honduras serait enfin fixé, alors qu’il ne l’a pas été, et
                    qu’il ne pouvait pas l’être, dans l’arrêt de 2007. Ainsi, l’arrêt futur aurait

                    39




5 CIJ1020.indb 74                                                                                      14/06/13 11:47

                    456 	 différend territorial et maritime (op. diss. abraham)

                    pour effet de préciser, sur une question essentielle, la délimitation opérée
                    quelques années plus tôt par un arrêt qui a l’autorité de la chose jugée à
                    l’égard du Honduras. J’en déduis que celui‑ci a un intérêt que l’arrêt futur
                    pourrait affecter — même si ce n’est qu’une simple possibilité.

                       35. D’autre part et surtout, l’arrêt que la Cour doit rendre, s’il était tel
                    que je l’ai hypothétiquement supposé, aurait des incidences directes sur la
                    portée effective du traité bilatéral de 1986 conclu entre le Honduras et la
                    Colombie.
                       Aussi longtemps que la Cour n’a pas statué sur les droits respectifs du
                    Nicaragua et de la Colombie, le Honduras peut revendiquer les espaces
                    délimités par le « rectangle bleu ». En ce qui concerne la partie située au
                    nord de la ligne rouge (la ligne bissectrice), il tire ses droits de l’arrêt
                    rendu en 2007, à l’égard du Nicaragua, et du traité de 1986, à l’égard de
                    la Colombie. Mais, en ce qui concerne la partie située au sud de cette
                    ligne, il ne peut revendiquer d’autres droits que ceux qu’il tient du traité
                    de 1986, et qui ne sont opposables qu’à la Colombie. Encore faut‑il, pour
                    qu’il puisse faire valoir ces droits conventionnels, que tout ou partie des
                    zones qui lui sont attribuées par le traité ne se trouvent pas dévolus, par
                    l’effet de l’arrêt que la Cour rendra, au Nicaragua. Il n’est pas certain
                    qu’un tel effet se produira : si la Cour adopte la ligne de délimitation pro-
                    posée par la Colombie, le Honduras pourra continuer à revendiquer, sur
                    la base du traité, l’essentiel des espaces que celui‑ci lui attribue. Mais il est
                    possible qu’il se produise : si la ligne retenue par la Cour se situe plus à
                    l’est que celle proposée par la Colombie, elle partagera l’espace situé dans
                    la partie sud du « rectangle bleu » de telle sorte que toute la zone se trou-
                    vant à l’ouest de cette ligne appartiendra au Nicaragua, et ne sera plus
                    susceptible d’être revendiquée par le Honduras — puisqu’il n’existe entre
                    lui et le Nicaragua aucune base conventionnelle permettant de fonder une
                    telle revendication.
                       A mes yeux, la possibilité que soient ainsi affectés les intérêts du Hon-
                    duras est évidente, et cela suffit à rendre son intervention recevable.

                       36. La Cour n’en a pas été convaincue, mais les raisons qu’elle a don-
                    nées pour justifier sa conclusion me paraissent dépourvues de pertinence.
                       Je suis d’accord avec l’affirmation selon laquelle l’arrêt de 2007 a déli-
                    mité de façon complète la frontière séparant les espaces maritimes respec-
                    tifs du Honduras et du Nicaragua, en ce sens qu’il n’a pas entendu
                    interrompre la ligne bissectrice à un point situé à l’ouest du 82e parallèle,
                    comme l’a prétendu le Honduras, mais qu’il a entendu que cette ligne se
                    prolonge vers le nord‑est jusqu’à atteindre les droits d’un Etat tiers, et à
                    cet égard l’arrêt de 2007 est clair. Je suis aussi d’accord pour dire que
                    l’arrêt de 2007 s’impose au Honduras en tant qu’il vise à prolonger la
                    bissectrice vers l’est — toujours jusqu’à ce point indéterminé pour le
                    moment — en vertu de l’autorité de la chose jugée. Je suis aussi parfaite-
                    ment d’accord — car c’est une évidence — sur l’idée, qu’exprime le para-
                    graphe 73 de l’arrêt, que « la Cour, pour déterminer [la] frontière [entre la

                    40




5 CIJ1020.indb 76                                                                                       14/06/13 11:47

                    457 	 différend territorial et maritime (op. diss. abraham)

                    Colombie et le Nicaragua], ne se fondera pas sur le traité de 1986 ». Com-
                    ment pourrait‑elle le faire, puisque ce traité a été conclu par l’une des
                    deux Parties à l’instance principale avec un Etat tiers ?
                       37. En somme, je ne suis vraiment en désaccord avec aucune des pro-
                    positions qu’énonce la Cour aux paragraphes 57 à 74 de l’arrêt. Mais je
                    n’arrive pas à comprendre comment ces considérations peuvent justifier la
                    conclusion à laquelle parvient la Cour, à savoir qu’aucun intérêt juridique
                    du Honduras n’est susceptible d’être affecté par l’arrêt à venir. Je n’y vois
                    tout simplement pas une ligne de raisonnement cohérente répondant aux
                    questions soulevées par la requête du Honduras. Tout se passe comme si
                    la Cour s’était davantage déterminée sur la base de considérations d’op-
                    portunité que sur celle des critères juridiques qu’elle a elle‑même pris soin
                    de rappeler dans la première partie de l’arrêt.
                       38. C’est pourquoi, n’étant capable ni de suivre le raisonnement ni
                    d’adhérer à la conclusion, j’ai dû, à mon grand regret, me séparer de la
                    majorité de mes collègues.

                                                                  (Signé) Ronny Abraham.




                    41




5 CIJ1020.indb 78                                                                                   14/06/13 11:47

